J-S88032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

In the Interest of: M.A.B.-K., A Minor   :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
Appeal of: C.D.C., Mother                :    No. 1686 EDA 2016


                 Appeal from the Order Entered April 26, 2016
            in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-000688-2015
             CP-51-DP-0001460-2014, FID: 51-FN-001454-2014

In the Interest of: A.M.B.K., A Minor    :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
Appeal of: C.D.C., Mother                :    No. 1687 EDA 2016


                 Appeal from the Order Entered April 26, 2016
            in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-000679-2015
             CP-51-DP-0001461-2014, FID: 51-FN-001454-2014

In the Interest of: A.-B.I.K., A Minor   :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
Appeal of: C.D.C., Mother                :    No. 1688 EDA 2016


                 Appeal from the Order Entered April 26, 2016
            in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-000687-2015
             CP-51-DP-0001458-2014, FID: 51-FN-001454-2014


In the Interest of: U.I.K., A Minor      :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
Appeal of: C.D.C., Mother                :    No. 1689 EDA 2016


                 Appeal from the Order Entered April 26, 2016
            in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-000684-2015
             CP-51-DP-0001462-2014, FID: 51-FN-001454-2014
J-S88032-16



In the Interest of: T.I.K., A Minor           :   IN THE SUPERIOR COURT OF
                                              :         PENNSYLVANIA
                                              :
Appeal of: C.D.C., Mother                     :   No. 1690 EDA 2016


                Appeal from the Order Entered April 26, 2016
            in the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): 51-FN-001454-2014
             CP-51-AP-000683-2015, CP-51-DP-0001450-2014

In the Interest of: Z.B.K., A Minor           :   IN THE SUPERIOR COURT OF
                                              :         PENNSYLVANIA
                                              :
Appeal of: C.D.C., Mother                     :   No. 1691 EDA 2016


                 Appeal from the Order Entered April 26, 2016
            in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-000682-2015
             CP-51-DP-0001464-2014, FID: 51-FN-001454-2014

In the Interest of: F.-D.I.K.K., A Minor      :   IN THE SUPERIOR COURT OF
                                              :         PENNSYLVANIA
                                              :
Appeal of: C.D.C., Mother                     :   No. 1692 EDA 2016


                 Appeal from the Order Entered April 26, 2016
            in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-000681-2015
                           CP-51-DP-0001463-2014
                           FID: 51-FN-001454-2014

In the Interest of: H.S.I.K., A Minor         :   IN THE SUPERIOR COURT OF
                                              :         PENNSYLVANIA
                                              :
Appeal of: C.D.C., Mother                     :   No. 1693 EDA 2016


                 Appeal from the Order Entered April 26, 2016
            in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-000680-2015
             CP-51-DP-0001459-2014, FID: 51-FN-001454-2014



                                        -2-
J-S88032-16


BEFORE: OLSON, RANSOM, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                   FILED JANUARY 19, 2017

        C.D.C. (Mother) appeals from the orders entered April 26, 2016, which

terminated involuntarily her parental rights to eight of her children: A.-B.I.K.

(A.B.K., born January 2004); H.S.I.K. (H.K., born June 2005); M.A.B.-K.

(M.K., born June 2006); A.M.B.K. (A.K., born July 2007); U.I.K. (U.K., born

September 2008); F.-D.I.K.K. (F.K., born November 2009); Z.B.K. (Z.K.,

born November 2011); and T.I.K. (T.K., born November 2012) (collectively,

Children).1 We affirm.

        Mother and L.D. (Father) are the biological parents of Children. On

June 15, 2014, the Philadelphia County Department of Human Services

(DHS) received a report regarding Mother and Children.2 Specifically, DHS

learned that family members were trying to locate Mother and Children, but

could not reach them.      It was believed Children were no longer attending

school. It was also believed that Mother was suffering from depression and

was using drugs.      Mother was known to DHS because she had previously

been involved with the agency in 2006 and 2007.3



* Retired Senior Judge Assigned to the Superior Court.
1
    On June 28, 2016, this Court sua sponte consolidated these appeals.
2
    At this point, Father was incarcerated.
3
  In April 2006, DHS received a report alleging that Mother was a victim of
ongoing domestic violence by Father. Specifically, Mother was raped by
Father while the children were in the same room. Additionally, another child


                                       -3-
J-S88032-16


      After spending several days attempting to locate Mother and Children,

DHS found Children at a home without adult supervision on June 18, 2014.4

Mother had been gone for two days at that point. N.K., the fourteen-year-

old child of Mother and Father, was left in charge of all of the children. The

home was dirty and contained no furniture other than three soiled

mattresses.    Children were hungry and had been walking around the

neighborhood looking for food.     Children’s paternal aunt, A.D., had been

trying to locate Children.   She and her paramour, E.S., came immediately

once DHS called her after finding Children. A.D. agreed to care for Children

overnight; however, her home did not have enough space for all Children

permanently.

      On June 19, 2014, DHS obtained an order of protective custody for

Mother’s ten children because Mother’s whereabouts were still unknown and

Father was incarcerated.     Children were taken for medical care, and DHS

learned they were not up to date on their immunizations and Z.K., who was

two years old, was diagnosed with failure to thrive. Children were placed in



of Mother and Father, N.K., was reported to have been sexually abused by
an unknown family member. In October 2007, DHS received another report
that alleged Mother abandoned Father and her children in a van after Father
hit Mother. Mother went to get help and when she returned to the van, only
her then sixteen-month-old child, M.K., and her then two-month-old child,
A.K., were in the van. Father had left the van taking with him the older
children.
4
  Ten children were found in the home, including, N.K., S.K. (who was
thirteen years old) and Children. At that time, Children were ages ten, nine,
eight, six, five, four, two, and a year-and-a-half.


                                    -4-
J-S88032-16


sibling groups with caretakers. Specifically, S.K., N.K., U.K., and F.K. were

placed with a maternal cousin.     Z.K. and T.K. were placed together in a

resource home through Friendship House. M.K. and A.K. were placed with a

paternal aunt. H.K. and A.B.K. continued to live with A.D.

        An adjudicatory hearing was held on June 30, 2014, and all ten

children were adjudicated dependent and remained in placements with their

respective caregivers. On August 7, 2014, DHS learned that Mother was in a

detoxification program. Mother left that program later that month without

completing it successfully.   Mother’s whereabouts remained unknown until

October 2014. It was at that point Mother visited with Children for the first

time.     Between October and December 2015, Mother visited Children

sporadically, but DHS did not have contact information for Mother.

        Mother entered Interim House, an inpatient drug treatment program,

on January 2, 2015. She was transferred to Jefferson Psychiatric Hospital

the following week for suicidal ideations.     Mother then left the program

against medical advice on February 12, 2015.       Mother continued visiting

Children sporadically, although, once again, DHS did not have contact

information for her.

        On May 15, 2015, Mother, now pregnant with her eleventh child,

tested positive for heroin and cocaine.      Mother was then eligible for an

inpatient treatment program at My Sister’s Place, which she entered on June

4, 2015. On July 11, 2015, Mother gave birth to R.K. who was adjudicated



                                    -5-
J-S88032-16


dependent, but was able to reside with Mother in My Sister’s Place. 5 Mother

has been compliant with her objectives since June of 2015.

        On October 6, 2015, DHS filed petitions to terminate involuntarily the

parental rights of Mother and Father to all ten children. Hearings were held

on October 22, 2015, February 3, 2016, and April 26, 2016. On April 26,

2016, the parental rights of both Mother and Father were terminated for

Children. Also on that day, the trial court granted the requests of DHS for

permanent legal custody for N.K. and S.K., the two oldest children.

        Mother filed notices of appeal as well as concise statements of errors

complained of on appeal as to Children.6 The trial court filed a single opinion

addressing all Children on August 17, 2016.

        On appeal, Mother contends that the trial court erred in granting DHS’s

petitions as to Children. We consider issues of the termination of parental

rights mindful of the following.

               In cases involving the termination of a parent’s rights, our
        standard of review is limited to determining whether the order of
        the trial court is supported by competent evidence, and whether
        the trial court gave adequate consideration to the effect of such
        a decree on the welfare of the child.

               Absent an abuse of discretion, an error of law, or
        insufficient evidentiary support for the trial court’s decision, the
        decree must stand …. We must employ a broad, comprehensive
        review of the record in order to determine whether the trial
        court’s decision is supported by competent evidence.


5
    R.K. is not involved in the present appeal.
6
    Father has not appealed these orders.


                                       -6-
J-S88032-16


In re C.W.U., Jr., 33 A.3d 1, 4 (Pa. Super. 2011) (quotation marks and

citations omitted).

      Our courts apply a two-part analysis in reviewing an order terminating

parental rights. As we explained in In re L.M.,

      [i]nitially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

923 A.2d 505, 511 (Pa. Super. 2007).

      Here, the trial court determined that DHS met its burdens under

subsections (a)(1), (a)(2), (a)(5), and (a)(8) of 23 Pa.C.S. § 2511, as well

as its subsection (b) burden. “While the trial court found that [DHS] met its

burden of proof under each section [mentioned] above, we need only agree

with its decision as to any one subsection in order to affirm the termination

of parental rights.” In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004).

Here, we focus on subsection (a)(8).       The following are the applicable

portions of the governing statute.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:



                                     -7-
J-S88032-16


            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

                                      ***
      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1) … or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      Section 2511(a)(8) represents the determination that “a parent’s basic

constitutional right to the custody and rearing of [her] … child is converted,

upon the failure to fulfill … parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.”    In the Interest of K.Z.S., 946 A.2d 753, 759-60 (Pa.

Super. 2008) (quoting In re B.N.M., 856 A.2d 847, 856 (Pa. Super. 2004)).

      Instantly, there is no dispute that Children had been out of Mother’s

care over 12 months at the time of the hearing.

             Once the 12–month period has been established, the court
      must next determine whether the conditions that led to the
      [children’s] removal continue to exist, despite the reasonable



                                      -8-
J-S88032-16


     good faith efforts of [DHS] supplied over a realistic time period.
     Termination under Section 2511(a)(8) does not require the court
     to evaluate a parent’s current willingness or ability to remedy
     the conditions that initially caused placement or the availability
     or efficacy of [DHS] services.

K.Z.S., supra at 759 (quoting In re Adoption of K.J., 936 A.2d 1128, 1133

(Pa. Super. 2007)).

     Instantly, the trial court offered the following:

            The record demonstrates Mother’s whereabouts were
     unknown from the time [C]hildren entered care in June 2014
     until August 2014, when she checked herself into a detoxification
     program. Mother then left the detoxification program against
     medical advice and her whereabouts were unknown again until
     mid-October 2014.      Mother was then escorted to another
     program, where she refused to enter because she had a date
     with Father. She then entered into a program in January 2015,
     only to be transferred to a psychiatric facility for suicidal
     ideations. Then Mother left that facility against medical advice
     again. Mother’s issues with mental health and substance abuse
     are substantiated on the record.

           After hearing the credible testimony of the [Community
     Umbrella Agency (CUA)] Case Manager, the CUA Case Aide, the
     CUA Supervisor, and My Sister’s Place Counselor, the [trial
     court] found by clear and convincing evidence, that their
     observations and conclusions regarding Mother’s non-compliance
     with [family service plan] objectives, and lack of ability to fulfill
     her parental responsibilities were persuasive. Although Mother
     became compliant with [Single Case Plan (SCP)] goals as of four
     months prior to the filing of the petitions to terminate parental
     rights, she has yet to demonstrate an ability to meet her needs
     on her own. Mother clearly has no ongoing ability to provide
     care or control for her eight Children or perform any parental
     duties.

Trial Court Opinion, 8/17/2016, at 30-31 (unnecessary capitalization

omitted).




                                     -9-
J-S88032-16


        The trial court’s conclusions are supported by the record.     It took

Mother almost a year from the time Children entered placement to gain any

sense of stability. Moreover, the sense of stability she gained came through

her residence in My Sister’s Place, a highly structured environment which

provides Mother with housing, meals, and mental health treatment.

However, during that time, Mother gave birth to another baby, for whom she

now has to care. In addition, Mother acknowledges that she is not able to

care for Children at this juncture. N.T., 2/3/2016, at 115.       Based on the

foregoing, the record supports the trial court’s finding that the “conditions

which led to the removal or placement of [Children] continue to exist.” 23

Pa.C.S. § 2511(a)(8).

        We now turn to the other requirement under section 2511(a)(8),

regarding the best interests of Children.        Here, CUA Case Manager, Malea

Gadson, testified about the placements for Children. See N.T., 4/26/2016.

T.K. and Z.K. are placed in a resource home through Friendship House. Id.

at 9. They are safe with their needs being met and have a bond with their

resource mother. N.T., 10/22/2015, at 27. U.K., F.K., H.K. and A.B.K. are

all together and placed with their maternal cousin who is meeting their

needs.7 N.T., 4/26/2016, at 9. M.K. and A.K. are with their paternal aunt

and their needs are being met. Id. at 11, N.T., 10/22/2015, at 35.         As

Children are doing well in their placements, and are even able to remain in


7
    S.K. and N.K. live there as well.


                                        - 10 -
J-S88032-16


sibling groups with some of the children in kinship placements, the record

supports the trial court’s finding that terminating Mother’s parental rights is

in the best interests of Children.

      Accordingly, we conclude that the trial court did not err in finding that

DHS met its burden under section 2511(a)(8). See, e.g., In re C.L.G., 956
A.2d 999, 1008 (Pa. Super. 2008) (en banc) (“[I]f we were to permit Mother

further opportunity to cultivate an environment where she can care for

C.L.G., we would be subjecting a child, who has been waiting for more than

two years for permanency, to a state of proverbial limbo in anticipation of a

scenario that is speculative at best.”).

      We next consider whether the trial court gave adequate consideration

to the welfare of Children under section 2511(b). Mother argues that “she

loves and misses her children.” Mother’s Brief at 19.      However, “[w]hile a

parent’s emotional bond with … her child is a major aspect of the subsection

2511(b) best-interest analysis, it is nonetheless only one of many factors to

be considered by the court when determining what is in the best interest of

the child.”   In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super.

2015) (citation and internal quotation marks omitted). “[T]he trial court can

equally emphasize the safety needs of the child, and should also consider

the intangibles, such as the love, comfort, security, and stability the child

might have with the foster parent.”        Id. (citation and internal quotation

marks omitted).



                                     - 11 -
J-S88032-16


      Here, the trial court offered the following.

            [The trial court] finds credible the testimony from [CUA]
      workers that [] Children would not suffer irreparable harm if
      Mother’s rights were terminated and that termination of Mother’s
      parental rights would be in the best interest of [] Children. []
      Children are currently in kinship care with various family
      members, and they are thriving and living in nurturing and
      loving homes with their caretakers, who meet all of their
      emotional and physical needs.

Trial Court Opinion, 8/17/2016, at 32.

      In addition, the trial court offered the following summary of the

situation this case presents.

      I had this case from the beginning and no one knows better than
      I that the parents cannot parent these other Children and that
      satisfies a requirement for termination and adoption.

                                   ***

      She (Mother) is only capable of parenting the most recently born
      child and that was a marginal decision because we had her in the
      facility where they were caring for her and the child. If she was
      on her own, that would not happen.

                                   ***

      And it’s in the best interest of [C]hildren to have some
      permanency given the length of placement and the time that
      they will enjoy until they reach adulthood. They’re entitled to
      that permanency and they’re with family members who will give
      them that permanency.

Id (citing N.T., 4/26/2016, at 17-25.).

      The record supports the trial court’s conclusions. Children have been

in a safe and stable environment in their placements for nearly two years

and despite Mother’s professed love Children, we agree with the trial court



                                     - 12 -
J-S88032-16


that it is in Children’s best interests to remain where they are with a sense

of permanency. See, e.g., L.M., 923 A.2d at 512 (“There was absolutely no

evidence that severing the ties between Mother and L.M. would have a

negative effect on the child.”).

      Therefore, because the record supports the trial court’s conclusions (1)

that the conditions that led to Children’s placement continue to exist, and

(2) that termination of Mother’s parental rights is in Children’s best

interests, we hold that the trial court committed no error or abuse of

discretion in granting DHS’s petitions under section 2511(a)(8) and (b).

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/19/2017




                                    - 13 -